        Case 1:09-md-02011-PGG Document 250 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE THE RESERVE FUND SECURITIES                                    ORDER
AND DERIVATIVE LITIGATION
                                                                9 MD. 2011 (PGG)

PAUL G. GARDEPHE, U.S.D.J.:

               As all member cases in this action are closed, the Clerk of Court is respectfully

requested to close the case.

Dated: New York, New York
       June 8, 2020
